
	
		III
		112th CONGRESS
		1st Session
		S. RES. 210
		IN THE SENATE OF THE UNITED STATES
		
			June 16, 2011
			Mr. Brown of
			 Massachusetts (for himself, Mr.
			 Kerry, Ms. Snowe,
			 Ms. Collins, Mrs. Shaheen, Ms.
			 Ayotte, Mr. Reed,
			 Mr. Whitehouse, and
			 Mr. Leahy) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the Boston Bruins for
		  winning the 2011 Stanley Cup Championship.
	
	
		Whereas on Wednesday, June 15, 2011, the Boston Bruins,
			 the oldest National Hockey League (NHL) franchise in the United States, brought
			 the Stanley Cup back to Boston for the first time in 39 years;
		Whereas to accomplish this feat, the Bruins defeated the
			 Vancouver Canucks, the team with the best record in the NHL during the regular
			 season, in Game 7 of the Stanley Cup Finals;
		Whereas the Bruins became the first team in NHL history to
			 win 3 deciding Game 7's during a single playoff run and twice came back from
			 0–2 series deficits;
		Whereas Bruins goaltender Tim Thomas won the Conn Smythe
			 trophy, which is awarded to the player deemed most valuable to his team during
			 the Stanley Cup playoffs;
		Whereas Tim Thomas shut out the Canucks in the deciding
			 game of the Finals, and allowed only 8 goals over the 7 game series;
		Whereas Bruins rookie Brad Marchand scored 11 goals in the
			 playoffs, setting a team record for playoff goals by a rookie, and tying for
			 the second-most playoff goals by a rookie in NHL history;
		Whereas Bruins right wing Mark Recchi hoisted his third
			 Stanley Cup, and is retiring as a champion after 1,652 NHL regular-season games
			 and 190 playoff games;
		Whereas Bruins captain Zdeno Chara, at 6 feet, 9 inches
			 tall, lifted the Stanley Cup as high above the ice as it has ever been
			 lifted;
		Whereas Bruins General Manager Peter Chiarelli made key
			 trades near the trade deadline to put the Bruins in a position for a Stanley
			 Cup run, acquiring Tomas Kaberle, Rich Peverley, and Chris Kelly; and
		Whereas Bruins Head Coach Claude Julien ensured that the
			 Bruins played and won as a team: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 Boston Bruins for winning the 2011 Stanley Cup Championship; and
			(2)respectfully
			 requests the Secretary of the Senate to transmit an enrolled copy of this
			 resolution to—
				(A)Head Coach Claude
			 Julien;
				(B)President and
			 former Bruins All-Star Cam Neely; and
				(C)General Manager
			 Peter Chiarelli.
				
